Exhibit 10.4

CHARTER

OF THE

COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS

OF

EXAR CORPORATION

Amended and Restated as of September 14, 2010

 

I PURPOSE

The purpose of the Compensation Committee (“Committee”) of the Board of
Directors (the “Board”) of Exar Corporation (the “Company”) is to assist the
Board by reviewing, approving, modifying and administering the Company’s
compensation plans, arrangements and programs. The Committee’s primary duties
and responsibilities are to:

 

  •  

Evaluate the performance of the Company’s President and Chief Executive Officer.

 

  •  

Review the performance of executive officers and certain other employees.

 

  •  

Review and approve or recommend to the Board compensation levels, policies and
programs.

Subject to the Company’s Bylaws, the Delaware General Corporation Law and the
rules and regulations of the Securities and Exchange Commission (the “SEC”)
and/or applicable listing agency, the Committee will fulfill these
responsibilities and duties by carrying out the activities enumerated in this
Charter.

 

II STRUCTURE AND OPERATIONS

The Committee shall be comprised of a minimum of three directors, with all
members of the Committee to be independent, according to the independence
standards and requirements of the listing standards of The NASDAQ Global Market
(or any other applicable securities exchange or over the counter market) (the
“Listing Standards”), the SEC and applicable law, and free from any relationship
that would interfere with the exercise of his or her independent judgment as a
member of the Committee. The Board shall appoint the members of the Committee
from time to time and at least annually at the annual organizational meeting of
the Board, including a Director to serve as Committee Chair. In selecting
members of the Committee, the Board shall take into account compliance with
applicable statutes, rules, regulations and the Listing Standards, including
requirements of independence. Committee members shall serve from the date of
their appointment until the next Annual Meeting of Stockholders, or until their
earlier resignation, removal or replacement.

The Committee shall meet at least four times per year, with additional meetings
to occur as deemed necessary or desirable by the Committee or the Committee
Chair. Meetings shall be held at such times and places as the Committee shall
determine, including by written consent. A majority of the members of the
Committee shall constitute a quorum for the Committee to act in the discharge of
its duties. The Committee shall keep written minutes of its meetings and deliver
copies of the minutes to the Company secretary for inclusion in the corporate
records. The Committee’s Chair shall appoint a member of the Committee or an
employee of the Company to keep regular minutes of Committee proceedings.
Meeting minutes will be approved by the Committee and copies provided to members
of the Board who are not members of the Committee.



--------------------------------------------------------------------------------

III RESPONSIBILITIES AND DUTIES

The Committee shall:

 

  1. Review and approve the level of compensation, including salaries, fees,
benefits, equity compensation, incentive plans, perquisites, and employment
agreements, severance agreements and change in control agreements/provisions, if
any, of the Company’s President and Chief Executive Officer, and review and
approve the level of compensation, including salaries, fees, benefits, equity
compensation, incentive plans, perquisites and employment agreements, severance
agreements and change in control agreements/provisions, if any, of each employee
of the Company who falls within any one or more of the following
classifications: (i) is a Section 16 corporate officer of the Company, or
(ii) is a member of the executive staff and has a title of at least “Vice
President”, or (iii) has a base salary rate of $200,000 or more per year. In
carrying out its duties under this paragraph 1, the Committee shall have and
exercise all power and authority of the full Board.

 

  2. Review and advise the Board concerning the performance of the President and
Chief Executive Officer of the Company and of those other employees whose
compensation is within the review jurisdiction of the Committee.

 

  3. Review and advise the Board concerning both regional and industry-wide
compensation practices and trends in order to assess the adequacy and
competitiveness within the industry of the Company’s executive compensation
programs.

 

  4. Recommend for adoption by the Board stock option plans, stock appreciation
rights, 401(k) savings plans and other pension and profit sharing plans, stock
bonus plans, stock purchase plans, incentive and bonus programs, deferred
compensation plans, and other similar plans and programs, and with respect to
any of such plans or programs that are in effect from time to time:

 

  a. to recommend for adoption by the Board any amendments to such plans and
programs deemed advisable by the Committee from time to time; and

 

  b. to have and exercise all power and authority of the full Board with respect
to any matters to be reviewed, determined, or approved by the Board under such
plans or programs (other than amendments to such plans or programs, which shall
require action by the full Board).

 

  5. Administer the Company’s equity incentive plans, including the review and
grant of stock options and other equity incentives to executive officers. The
Committee may delegate to the President and Chief Executive Officer the
authority to review and grant stock options to certain eligible employees within
guidelines established by the Board.

 

  6. Review and discuss the Compensation Discussion and Analysis (“CD&A”)
section of the Company’s proxy statement with management and recommend to the
Board that the CD&A section be included in the Company’s proxy statement.

 

  7. Review and discuss with the Audit Committee and the Board business risks
relating to the Company’s compensation programs, policies and procedures.

 

  8. Review periodically (at least annually) the Committee Charter and recommend
to the Board any proposed changes to the Charter.

 

  9. Assess annually the Committee’s performance of its responsibilities and
report on that assessment to the Board.



--------------------------------------------------------------------------------

  10. Perform such other functions and have such powers as may be necessary or
convenient in the efficient discharge of the foregoing.

 

IV COMMITTEE REPORTS

The Committee shall produce the following reports and provide them to the Board:

 

  •  

An annual Compensation Committee Report for inclusion in the Company’s annual
proxy statement in accordance with applicable rules and regulations of the SEC.

 

  •  

An annual performance evaluation of the Committee. The performance evaluation
should also recommend to the Board whether any improvements to this Charter are
deemed necessary or desirable. The performance evaluation by the Committee shall
be conducted in such manner as the Committee deems appropriate. The report to
the Board may take the form of an oral report by the Committee Chair or any
other member of the Committee designated by the Committee to make this report.

 

  •  

As appropriate, a summary of the actions taken at each Committee meeting, which
shall be presented by the Committee Chair to the Board at the next Board
meeting.

 

V RESOURCES AND AUTHORITY OF THE COMMITTEE

The Committee shall be provided with the powers set forth in this Charter, and
adequate resources and funding, as determined by the Committee, to enable it to
fulfill its responsibilities. The Committee may perform any other activities
consistent with this Charter, the Company’s Bylaws, the Listing Standards and
applicable law as the Committee or the Board considers appropriate.

The Committee shall have the authority, and shall be afforded resources
sufficient, to appoint and retain such independent compensation consultants,
outside counsel and other independent advisors and consultants as the Committee
in its sole discretion deems appropriate. The Committee shall have the sole
authority to retain and terminate any such consultant, counsel or advisor,
including sole authority to approve the terms of any such retention and the fees
to be paid.

Wherever in this Charter it is provided that the Committee shall have and
exercise all power and authority of the full Board, any decision made by the
Committee pursuant to such power and authority shall be deemed, without any
review or further action by the full Board, to constitute a decision of the
Company’s Board; provided, however, that the full Board may at any time by
specific resolution take action on any matter and, if such action is in conflict
with a decision made by the Committee, the action by the full Board shall be
controlling.

Nothing in this Charter is intended to preclude or impair the protection
provided in Section 141(e) of the Delaware General Corporation Law for good
faith reliance by members of the Committee on reports or other information
provided by others.